DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 2/25/2021; claims 21-23,26,28-33,36 and 38-41 are pending; claims -20, 24-25, 27,34-35 and 37 have been cancelled.

	 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-23,26,28-33,36 and 38-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 21, 31 and 41 are directed to a method for prescribing treatment based on psychological state.  
The limitation of steps: 
assessing, using said application stored in said on-transitory storage media of the computer, a current psychological state of said user based on said received input data, wherein the application, when executed, performs selecting, from a finite number of possible psychological states, one psychological state that best matches said received input data as the current psychological state of said user; calculating a respective match score for each of a plurality of interventions pre-associated to the selected psychological state, wherein each said respective match score is indicative of a degree to which said received input data is in context with the respective intervention, wherein each of said finite number of possible psychological states has pre-associated thereto a plurality of interventions, and wherein each intervention includes a respective course of action designed to affect said user's psychological state; identifying, from the calculated match scores, at least one intervention having a highest match score as the most relevant course of action …  applying a feedback loop by which each additional input data received is assessed to update said selection of said user's current psychological state and to update said match score for each of a plurality of interventions pre-associated to said updated current psychological state of said user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, a psychologist has been known to assess a trend in a mental state of a patient, select a mental state based on the received input, calculate a matching score for each of a plurality of treatments to the selected mental state, identifying the treatment having the best matching score, apply feedback loop to assess the effectiveness of the treatment and update the matching score for each treatment.  As drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  
First, the claim limitation, “receive input data, said received input data including information provided by a user using an application stored in said non-transitory memory device;”  requires inputting data patient data, which may be performed mentally by user (i.e., physician) using observation, evaluation, judgment, and/or opinion, for example, with the aid of pen and paper.
The claim limitation, “assess, using said application stored in said non-transitory memory device, said application employing a finite state machine that analyzes a trend in a psychological state of said user, a current psychological state of said user based on said received input data and said trend, wherein the application, when executed, performs selecting, from a finite number of possible psychological states, one psychological state that best matches said received input data as the current psychological state of said user;” as set forth supra, can be performed in the human mind or with a pen and paper, because a teacher may access and mentally review a trend in a psychological state of the patient and current psychological state to determine finite number of possible psychological state.  This step may be performed mentally by user (i.e., physician) using observation, evaluation, judgment, and/or opinion, for example, with the aid of pen and paper by listing a number of possible psychological states based on a trend in a psychological state and a current psychological state of the patient.
The next claim limitation requires performing the following step: “calculate a respective match score for each of a plurality of interventions pre-associated to the selected psychological state, wherein each said respective match score is indicative of a degree to which said received input data is in context with the respective intervention, wherein each of said finite number of possible psychological states has  pre-associated thereto a plurality of interventions, and wherein each intervention includes a course of action designed to affect said user's current psychological state”; which step can be performed in the mind or with pen and paper, because the physician may mentally calculate a respective match score for each of a plurality of interventions (treatments) pre-associated to the selected psychological states.
Next, the series of steps as set forth in claim 21 supra, "identify at least one intervention having highest match score”, “present to said user, via a physical interface, data representing an observation about said user from a prior interaction”, “receive additional input data while said user is engaged with said presented intervention”; can be performed in the human mind or with pen and paper, because a physician would have mentally prescribed the best intervention to a patient, present an observation about the patient, and acquire additional input from the patient during the treatment. 
Finally, the “apply a feedback loop by which each of said additional input data received is assessed to update said selection of said user's current psychological state and to update …” can be performed in the human mind or with pen and paper, because the physician would have mentally applied a feedback loop to update the current intervention based on the current state of the patient. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Specifically, the claims are drawn to a concept for diagnosing a patient and prescribe a treatment in the human mind, which is regarded as a judicially excepted mental process according to the 2019 PEG.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of processor and memory device having a computer executable instructions for automating the mental process of diagnosing a patient and prescribing a treatment. The processors and medium are claimed at a high level of generality such that they amount to no more than generic computer components. Additionally, it is noted that mere instructions to apply an exception using generic computer 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform assessing, calculating, identifying and applying feedback loop steps amounts to no more than mere instructions to apply the exception using generic computer components.   For example, the processor for receiving input data and presenting data representing an observation.  Although the majority of the claims recite computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their basic computer functions (i.e., basic computer input and output).
It is also worth noting that-according to the original disclosure-the current claimed invention is directed to a conventional and generic arrangement of the additional elements.  Particularly, commercially available conventional computer devices-such as a mobile device (e.g., smartphone, tablet, etc.) (Applicant’s specification, [0031] and [0034]).   Furthermore, the claimed system is directed to a conventional and well-known computer technology in the art; wherein one or more conventional computer devices for performing the claimed method steps (See Gilad-Barach, [0042]).  Accordingly, the claimed system is indeed directed to the conventional and well-known computer technology in the art (e.g. see US 2015/0140527 A1).
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims 
Dependent claims 28-29 and 38-39 recite physical interface includes a display and a speaker.  These elements are recited at a high level of generality for performing their basic computer functions (i.e., basic computer input and output).
Dependent claims 22-23, 26, 30, 32-33, 36 and 40 recite input data, output interactive intervention and receiving user answers.  These elements are recited at a high level of generality for performing their basic computer functions (i.e., basic computer input).  These structures are used only for data gathering, as such, only represent insignificant pre-solution activity.  
Dependent claims 22-23,26,28-30,32-33,36 and 38-40 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23,26,29-33,36 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Gilad-Barach et al. (US 2015/0140527 A1) (Known here as Gilad) in view of Coleman et al. (US 2015/0199010 A1) and Brill (US 5,435,324).
Re claims 21, 31, 41:
21.	A computer system for dynamic user interaction (Gilad, Abstract), comprising: 
a processor; and a non-transitory memory device having a computer executable instructions stored thereon, which when executed by said processor, causes said processor to (Gilad, fig. 14; [0151] – [0153]):
receive input data, said received input data including information provided by a user using an application stored in said non-transitory memory device (Gilad, [0097]; [0099]; [0156]; fig. 1, 116; [0060]; [0098]);
assess, using said application stored in said non-transitory memory device, a current psychological state of said user based on said received input data (Gilad, fig. 9, “USER'S PSYCHOLOGICAL STATE”; fig. 12; fig. 13), wherein the application, when executed, performs selecting, one psychological state that best matches said received input data as the current psychological state of said user (Gilad, fig. 9, “USER'S PSYCHOLOGICAL STATE”; fig. 12; fig. 13); 
calculate a respective match score for each of a plurality of interventions pre-associated to the selected psychological state, wherein each said respective match score is indicative of a degree to which said received input data is in context with the respective intervention, wherein each of said finite number of possible psychological states has pre-associated thereto a plurality of interventions, and wherein each intervention includes a course of action designed to affect said user's current psychological state (Gilad, fig. 9, “USER'S PSYCHOLOGICAL STATE”; fig. 12; fig. 13; [0044], “a context sensing mechanism 116 may continually (or periodically) supply context information to the intervention selection module 110 that reflects the current psychological state of the user”; [0033]; [0049]; [0121]; [0142]); 

present to said user, via a physical interface, data representing an observation about said user from a prior interaction of said user with said application (Gilad, fig. 9, 910, “RECEIVE AND STORE FEEDBACK INFORMATION, BASED ON USER'S SELF-ASSESSMENT OF HIS OR HER PSYCHOLOGICAL STATE, AND/OR OTHER CONTEXT INFORMATION”; the self-assessment of psychological state is an observation after an interaction (fig. 9, 908) with the system), said user’s current psychological state and said most relevant course of action (Gilad, [0046]; [0087] - [0089], “the intervention identification module 402 will select candidate interventions 80% of the time based primarily on the relevance score criterion”; [0091]; [0095]; [0119]; fig. 5; fig. 10); 
after said presenting, continue to receive additional input data while said user is engaged with said presented intervention; apply a feedback loop by which each of said additional input data received is assessed to update said selection of said user's current psychological state and to update said respective match score for each of a plurality of interventions pre-associated to said updated current psychological state of said user, and present to said user, via said physical interface, new data representing said updated current psychological state of said user and at least one new intervention having an updated highest match score as the most relevant course of action (Gilad, fig. 1, “Feedback”; fig. 1 teaches a feedback loop where it updates psychological state (pg. 14, claim 1, “modifying a current psychological state of the user”), generates new model and score ([0109], “model may map the input vector into a relevance score (r)”), ranks candidate interventions and select Intervention having the highest score; fig. 9, “Update Model Based on the Feedback Information”; [0090], “Intervention having the highest score”; [0091], “n top-ranked candidate interventions”; pg. 14, claim 1, “modifying a current psychological state of the user”; [0095], “The intervention suggestion module 110 may also optionally convey the degree of relevance of each recommended intervention, such as by ranking the recommended interventions based on their final relevance scores”; [0144], “the intervention selection module 110 may identify a relevance score (r) and a confidence level (c) associated with a particular candidate intervention”; [0109], “The model may map the input vector into a relevance score (r) that identifies the estimated effectiveness of the candidate intervention to the user, in his or her current circumstance. In the case of an ensemble of trees, the intervention identification module 402 can produce a relevance score by averaging the relevance scores provided by the individual trees in the ensemble”; [0050], “The model generating module 104 may use the feedback information generate a new model. More specifically, the model generating module 104 may update the model based on any timing consideration, such as by updating the model”).

31. A method for dynamic user interaction, comprising:
receiving, by a computer, input data including information provided by a user using an application stored in a non-transitory storage media of the computer; 
assessing, using said application stored in said on-transitory storage media of the computer, a current psychological state of said user based on said received input data, wherein the application, when executed, performs selecting, from a finite number of possible psychological states, one psychological state that best matches said received input data as the current psychological state of said user;
calculating a respective match score for each of a plurality of interventions pre-associated to the selected psychological state, wherein each said respective match score is indicative of a degree to which said received input data is in context with the respective intervention, wherein each of said finite number of possible psychological states has pre-associated thereto a plurality of interventions, and wherein each intervention includes a respective course of action designed to affect said user's psychological state; 
identifying, from the calculated match scores, at least one intervention having a highest match score as the most relevant course of action;
presenting to said user, via a physical interface, data representing an observation about said user from a prior interaction of said user with said application, said user's current psychological state and said most relevant course of action; 
after said presenting, continuing to receive additional input data while said user is engaged with said presented intervention;

presenting to said user, via said physical interface, new data representing said updated current psychological state of said user and at least one new intervention having an updated highest match score as the most relevant course of action (See claim 21 rejection above).

41.  A computer system for dynamic user interaction, comprising: 
a processor; and 
a one non-transitory memory device having a computer executable instructions stored thereon, which when executed by said processor, causes said processor to: 
receive input data, said received input data including information user using an application stored in said non-transitory memory device; 
assess, using said application stored in said non-transitory memory device, a current psychological state of said user based on said received input data, wherein the application, when executed, performs selecting, from a finite number of possible psychological states, one psychological state that best matches said received input data as the current psychological state of said user; 
calculate a respective match score for each of a plurality of interventions pre-associated to the selected psychological state, wherein each said respective match score is indicative of a degree to which said received input data is in context with the respective intervention, wherein each intervention includes a course of action designed to affect said user's psychological state, and wherein the interventions are interactive automated packages of advice and ongoing support for behavior change; 
identify, from the calculated match scores, at least one intervention having a highest match score as the most relevant course of action; 
present to said user, via a physical interface, data representing an observation about said user from a prior interaction of said user with said application, said user's current psychological state and said most relevant course of action; 


Gilad does not explicitly states that selecting from a finite number of possible psychological states.  Coleman et al. (US 2015/0199010 A1) teaches in invention relates to bio-signal collection methods, and systems that utilize bio-signal data (Coleman, Abstract).  Coleman teaches Gilad’s deficiency (Coleman, [0059], “This classification may provide an indication of the mental state of the user”; [0138]; [0165]; [0170], “used in conjunction with a set of algorithm pipeline parameters to classify the user's state (user response classification”; [0209], “the system platform has three categories (e.g. drowsy, alert, agitated) and ten measurements per data point then the system platform may require at least 3*10*10 data points (i.e. 300 rows and 11 (10 measurements+Category) columns)”).  Therefore, in view of Coleman, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Gilad, by classifying the individual based on the features by establishing one or more brain wave interaction profiles for the individual for improving the interaction of the individual with the one or more biofeedback computer systems (Coleman, Abstract).  Furthermore, it was known in the art to organize psychological states in a number of categories ([0209], “the system platform has three categories (e.g. drowsy, alert, agitated)”). 

Gilad does not explicitly teaches the step includes assess, using an application stored in a non-transitory memory device, said application employing a finite state machine that analyzes a trend in a psychological state of said user, a current psychological state of said user based on said received input data and said trend; present to said user, via a physical interface, data representing an observation about said user from a prior interaction of said user with said application, said user's current psychological state, and said most relevant course of action.

Brill teaches a method and apparatus for measuring a patient's psychotherapy progress (Brill, Abstract).  Brill further teaches the method includes assess, using an application stored in a non-transitory memory device, said application employing a finite state machine that analyzes a trend in a psychological state of said user, a current psychological state of said user based on said received input data and said trend (Brill, col. 3, lines 8 – 30, “means for determining a particular patient's progress by comparing measurements of the patient's psychological condition taken at different times”; trend – “progress … at different times”; col. 8, line 18 – col. 8, line 39, “course 116”, “course “118”, “course 120” – trend; fig. 7 shows a finite state machine (e.g., “Course of Illness”) wherein a patient’s psychological state develops into any one of the following trend “116, 118 or 120”; col. 8, line 40 - col. 9, line 14, “a course of therapy is devised in step”; a therapy (an intervention) can be prescribed based on the “course” (a trend); col. 6, lines 19 – 33, “separate sets of questionnaires may be provided for initial or intake data and for data obtained during the course of therapy”; fig. 6 shows a current psychological state is determined by a function (a user received data) and a course (a trend).  

Brill further teaches the method includes present to said user, via a physical interface, data representing an observation about said user from a prior interaction of said user with said application, said user's current psychological state, and said most relevant course of action (Brill, fig. 6 shows the trends of a patient which include prior observation and current psychological state; fig. 7; col. 6, lines 58 – 68, “means. The output device displays, prints, transmits, or otherwise communicates information derived from the database or the input data in a desired format. Such formats may include data listings, charts or graphs of computed quantities, and the like”).  Therefore, in view of Brill, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Gilad, by assessing the course of a patient as taught by Brill, since Brill suggests by comparing the measurements taken at various times, preferably by graphing the measured data on such a chart, a therapy provider or case manager can objectively determine the course of the 

Re claims 22, 32:
22.	The computer system of claim 21, wherein said additional input data received comprises at least one of a measurement information received from a sensor in a vicinity of said user while said user is engaged with said most relevant course of action and additional user provided information received after said user has engaged with said most relevant course of action.  32. The method of claim. 31, wherein said further input data comprises at least one of a measurement information received from a sensor in a vicinity of said user while user is interacting with said at least one course of action and additional user provided information received after said user has interacted with said at least one course of action (Gilad, fig. 1, “Feedback”; fig. 1 teaches a feedback loop where it updates psychological state (pg. 14, claim 1, “modifying a current psychological state of the user”); [0142], “the computer system 102 receives feedback information. The feedback information may optionally reflect the user's self-assessment of his or her psychological state before and after conducting the intervention. Alternatively, or in addition, the feedback information may include sensor information ( and other automatically collected context information), collected at various junctures”).

Re claims 23, 33:
23.	 The computer system of claim 22, wherein said additional input data comprises data collected by applying analytic techniques to said additional input data.   33. The method of claim 32, wherein said additional input data comprises data collected by applying analytic techniques to said additional input data (Gilad, fig. 1, “Feedback”; fig. 1 teaches a feedback loop where it updates psychological state (pg. 14, claim 1, “modifying a current psychological state of the user”); [0142], “the computer system 102 receives feedback information. The feedback information may optionally reflect the user's self-assessment of his or her psychological state before and after conducting the intervention.
Alternatively, or in addition, the feedback information may include sensor information ( and other automatically collected context information), collected at various junctures”; [0083], “any technology to 

Re claims 26, 36:
26.	The computer system of claim 21, wherein each of said interventions is an interactive, automated packages of advice and ongoing support for a behavioral or a psychological change.  36.  The method of claim 31, wherein each of said interventions is an interactive, automated packages of advice and ongoing support for a behavioral or a psychological change (Gilad, fig. 1, “Intervention Suggestion Information”; [0078], “FIG. 3 shows that each instance of intervention suggestion information may be formulated as at least one message. That message may include text content (and/or other media content) that describes the intervention. The intervention suggestion information may optionally also include an activation mechanism by which the user may invoke the intervention”; fig. 13). 

Re claims 29, 39:
29.	The computer system of claim 21, wherein said physical interface includes a speaker, said user engages with said most relevant course of action via a voice interface using said speaker, and said voice interface is configured to convey synthesized emotion.  39. The method of claim 31, wherein said physical interface includes a speaker, said user engages with said most relevant course of action via a voice interface using said speaker, and said voice interface is configured to convey synthesized emotion (Gilad, [0123]).

Re claims 30, 40:
30.	The computer system of claim 21, wherein said input data comprises user answers to a questionnaire.  40. The method of claim 31, wherein said input data comprises user answers to a questionnaire (Gilad, [0099]).

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gilad-Barach et al. (US 2015/0140527 A1) (Known here as Gilad) in view of Coleman et al. (US 2015/0199010 A1) and Brill (US 5,435,324) as applied to claims 21 and 31 above, and further in view of Aimone et al. (US 2014/0223462 A1).
Re claims 28, 38:
Gilad teaches 28. The computer system of claim 21, wherein said physical interface includes a display, said user engages with said most relevant course of action via a visual avatar displayed on said display.  38. The method of claim 31, wherein said physical interface includes a display, said user engages with said most relevant course of action via a visual avatar displayed on said display (Gilad, [0116]; fig. 6; ).  Gilad does not explicitly disclose said visual avatar is configured to convey synthesized emotion

Aimone teaches Gilad‘s deficiency (Aimone, [0232], “This graphic may take the form of an avatar or representation of a person or face, that is made to appear happy when the user is in a happy brain state, or is made to appear sad when the user in a sad brain state. A brain state graph may also be shown indicating a value of the user's present brain state, which may be updated in real-time or pseudo-real-time”; [0241]; [0340]).  Therefore, in view of Aimone, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Gilad, by providing the avatar representation as taught by Aimone, since Aimone states an avatar may be used to represent the emotions or mood felt by the user making a journal entry. The avatar may be animated by emotions that are driven by the actual emotions of the user as detected by the computer system of the present invention. By becoming more aware of the user's emotions tied to certain journal entries, the user may gain increased self-awareness which can be therapeutic (Aimone, [0241]).

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. 
Response to applicant’s first argument
Applicant alleges that the overgeneralization of the claims and it’s improper under Enfish, which leads the Office’s conclusion that the claim recites an abstract idea of a mental process.   Applicant 
Appellant's arguments are merely conclusory, without providing any explanation and/or evidence why the previous rejection is overly generalized and simplified piecemeal analysis of the claims". The PTO recently published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("Memorandum"). The Office is not persuaded by Applicant’s argument that the features recites in the claim 21 extend beyond a mental process involving a set of instructions for prescribing treatment to a patient, which set of instructions are applied on a computer.  See, e.g., Memorandum, fn 14 ("[i]f a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind") ( citations omitted). The Memorandum defines "mental processes" as "concepts performed in the human mind (including an observation, evaluation, judgment, opinion)." Memorandum, 84 Fed. Reg. at 52-53).
The Office analyzes certain limitations of claim 21, individually and as set forth supra, in support of the determination that such limitations may be performed in the human mind or with pen and paper.  
First, the claim limitation, “receive input data, said received input data including information provided by a user using an application stored in said non-transitory memory device;”  requires inputting data patient data, which may be performed mentally by user (i.e., physician) using observation, evaluation, judgment, and/or opinion, for example, with the aid of pen and paper.
The claim limitation, “assess, using said application stored in said non-transitory memory device, said application employing a finite state machine that analyzes a trend in a psychological state of said user, a current psychological state of said user based on said received input data and said trend, wherein the application, when executed, performs selecting, from a finite number of possible psychological states, one psychological state that best matches said received input data as the current psychological state of said user;” as set forth supra, can be performed in the human mind or with a pen and paper, because a teacher may access and mentally review a trend in a psychological state of the patient and current psychological state to determine finite number of possible psychological state.  This step may be 
The next claim limitation requires performing the following step: “calculate a respective match score for each of a plurality of interventions pre-associated to the selected psychological state, wherein each said respective match score is indicative of a degree to which said received input data is in context with the respective intervention, wherein each of said finite number of possible psychological states has  pre-associated thereto a plurality of interventions, and wherein each intervention includes a course of action designed to affect said user's current psychological state”; which step can be performed in the mind or with pen and paper, because the physician may mentally calculate a respective match score for each of a plurality of interventions (treatments) pre-associated to the selected psychological states.
Next, the series of steps as set forth in claim 21 supra, "identify at least one intervention having highest match score”, “present to said user, via a physical interface, data representing an observation about said user from a prior interaction”, “receive additional input data while said user is engaged with said presented intervention”; can be performed in the human mind or with pen and paper, because a physician would have mentally prescribed the best intervention to a patient, present an observation about the patient, and acquire additional input from the patient during the treatment. 
Finally, the “apply a feedback loop by which each of said additional input data received is assessed to update said selection of said user's current psychological state and to update …” can be performed in the human mind or with pen and paper, because the physician would have mentally applied a feedback loop to update the current intervention based on the current state of the patient. 

Applicant argues that the claim as a whole recites significantly more than the alleged abstract idea for at least the following reasons, which are reproduced from a prior response filed on October 31, 2018, which the Examiner found persuasive.  The Applicant goes on to list the arguments from a prior response.  
The Office respectfully submits that the Examiner follows the PTO recently published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. 

Applicants argues that it is elementary that a human mind cannot practically "receive input data ... provided by a user using an application;" and cannot "assess, using said application ... , said application employing a finite state machine that analyzes a trend in a psychological state of said user, a current psychological state of said user based on said received input data and said trend," as claimed. Indeed, not only there is no finite state machine (FSM) in human mind, but the claimed system also performs the recited complex therapeutic functions interactively without the prowess of human mind. Therefore, it cannot be reasonably said that these claim limitations recite a mental process and that the claimed system merely automates what a therapist does (i.e., the Examiner's "apply it" argument is unreasonable). Further, the human mind also cannot "continue to receive additional input data while said user is engaged with said presented intervention," and cannot practically perform the limitation of "caus[ing] said processor to apply a feedback loop" as claimed).
The Office disagrees.  A Finite State Machine is a model of computation based on a hypothetical machine made of one or more states. Only one single state of this machine can be active at the same time. It means the machine has to transition from one state to another in to perform different actions.  FSM is a known mathematical model that could be written down on a piece of paper.  FSM could have 2 states or 100 states and there is nothing in the Applicant’s claims and/or specifications to describe the complexity of the FSM.   Applicant merely lists the limitations of claim 21, but fails to otherwise identify any claim limitations that could not be practically performed in the human mind, or by using pen and paper. 

Applicant argues the 2019 Update cites a voting case and cautions that claims can recite a mental process even if they are claimed as being performed on a computer. 
The Office respectfully submits that when addressing the eligibility of voting/verification claim limitations under 35 U.S.C. § 101, the Court, in Voter Verified, stated, "the claims as a whole are drawn to the concept of voting, verifying the vote, and submitting the vote for tabulation. Humans have performed Voter Verified, 887 F.3d at 1385. In this case, the Court reasoned: … These steps are therefore nothing more than abstract ideas. Cf CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) ("[M]ethods which can be performed entirely in the human mind are the types of methods that embody the 'basic tools of scientific and technological work' that are free to all men and reserved exclusively to none." (quoting Gottschalk 2 We note that the claims presently before us lack the verification limitation found in Voter Verified. v. Benson, 409 U.S. 63, 67, 93 S.Ct. 253, 34 L.Ed.2d 273 (1972))).

Applicant argues: the claimed system does not merely computerize what therapists do. Rather, it goes further. Specifically, it displays the current psychological state and the possible courses of action using a visual avatar that is programmed to interact with the user on the display, that is expressive and affective, and that has the capability of conveying emotional expressions, to keep the user engaged with the prescribed intervention.
Applicant fails to identify which limitation corresponding to using a visual avatar that is programmed to interact with the user on the display, that is expressive and affective, and that has the capability of conveying emotional expressions.  In re McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) improved the technological environment because the claims were directed to improving the animation of the avatar.  The current claims fail to improve the current technology because the processor, in this case, is used as a tool to implement the abstract idea and automate the selection of treatment, which could be performed through a mental process.

Applicant argues: the claimed system uses an FSM that is programmed by an expert and that is trained using statistical methods to analyze recent trends in the user's mood, which are then used to assess the user's current mood and to determine appropriate interventions
The Office consider claim 21 as a whole giving it the broadest reasonable interpretation as one of ordinary skill in the art would have interpreted it in light of the Specification at the time of filing.   Applicant fails to identify which limitation corresponding to that “trained using statistical methods (i.e., Hidden Markov Models) to analyze recent trends in the user's mood”.  There is nothing in the claim and/or specification indicated that the FSM includes certain amount of complexity to make it impractically performed in the human mind, or by using pen and paper.   It is the Examiner’s position that a physician (therapist) has been known to applied statistical model to assess the trend of a treatment of a patient (for example, a weight lost trend of a diet plan, a temperature trend of a patient with fever).  A statistical methods could be interpreted as simple as uptrend or downtrend.  Applicant has not provided persuasive evidence that the process of claim 21 is so complex that performing the steps of the method mentally cannot be done. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co., 687 F.3d 1266, 1278 (Fed. Cir. 2012) ("the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter").

Applicant argues: the Examiner does not consider the claim as a whole, does not evaluate the additional elements and the alleged abstract idea together, and does not evaluate how those limitations synergistically interact and impact each other, as required under the above guidance. Instead, the Examiner considers the additional claim elements – the processor and the finite state machine - divorced from the alleged abstract idea contrary to the explicit prohibition on such isolated treatment of the additional elements in a vacuum in the 2019 Update. Merely mentioning that these elements are "claimed at a high level of generality such that it amounts to no more than mere instructions to implement the abstract idea using generic computer devices" (OA at 4) falls short of the robust evaluation of the claim as a whole required by the USPTO and the courts. Without evaluating the claim as a whole, it is unsurprising that the Examiner concludes that "thus i1 [i.e., the finite state machine] fails to integrate the abstract idea into a practical application." Id. (Emphasis added to show isolated treatment of the additional element, the finite state machine).
The Office determines that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because The processors and medium are claimed at a high level of generality such that they amount to no more than generic computer components. Additionally, it is noted that mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore the processors and the medium with instructions do not  

Applicant argues: … above paragraphs demonstrate that, consistent with the first requirement for determining whether the claim integrates the alleged abstract idea into a practical application, the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.
The Office respectfully disagrees.  It is apparent that this additional element is recited as generic, or part of generic devices, performing generic functions of gathering data (“receive input data, said received input data including information provided by a user using an application stored in said non-transitory memory device”).  The claim only generically recites the use of the additional element which does not meaningfully limit the claim.  Further, the instant Specification does not describe the claimed computers in such a way as to indicate that they are anything other than generic computer elements performing their generic function of gathering data, which is insignificant extra-solution activity. See, e.g., CyberSource, 654 F.3d at 1370 (reiterating "that mere '[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory."' (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989))); Parker v. Flook, 437 U.S. 584, 590, 596-98 (1978) (the Supreme Court decided that adjusting an alarm limit according to a mathematical formula was "postsolution activity" and insufficient to confer eligibility); Apple, 842 F.3d at 1241-42 (the Federal Circuit has held that printing menu information constituted insignificant post solution activity). Consistent with those decisions, the MPEP identifies "gathering data" as an example of insignificant pre-solution activity and also identifies printing "to output a 

Applicant argues: 
Applicant's claims and Gilad are directed to a patient receiving therapeutic interventions directly from a computing device, in stark contrast, Brill discloses a computer system that merely assists a case manager in record-keeping by readily furnishing patient records to the case manager for patient assessment. Significantly, unlike Applicant's claims and Gilad, Brill's computer system never provides therapeutic interventions directly to the patient. Therefore, Brill's alleged teachings, which are directed to helping a case manager, cannot and in fact do not provide therapeutic interventions as claimed directly to a patient even if the patient worked with Brill's computer system instead of the case manager.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Brill discloses a method and apparatus for measuring a patient's psychotherapy progress (Brill, Abstract).  It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both applicant’s invention and Brill are related to monitoring a patient's psychological states.

Applicant argues: 
Brill fails to disclose "using an application stored in a non-transitory memory device, said application employing a finite state machine that analyzes a trend in a psychological state of said user, a current psychological state of said user based on said received input data and said trend; present to said user, via a physical interface, data representing an observation about said user from a prior interaction of said user with said application, said user's current psychological state, and said most relevant course of action," as claimed.
The Office respectfully submits that Brill the limitation: assess, using an application stored in a non-transitory memory device, said application employing a finite state machine that analyzes a trend in a psychological state of said user, a current psychological state of said user based on said received input data and said trend (Brill, col. 3, lines 8 – 30, “means for determining a particular patient's progress by comparing measurements of the patient's psychological condition taken at different times”; trend – “progress … at different times”; col. 8, line 18 – col. 8, line 39, “course 116”, “course “118”, “course 120” – trend; fig. 7 shows a finite state machine (e.g., “Course of Illness”) wherein a patient’s psychological state develops into any one of the following trend “116, 118 or 120”; col. 8, line 40 - col. 9, line 14, “a course of therapy is devised in step”; a therapy (an intervention) can be prescribed based on the “course” (a trend); col. 6, lines 19 – 33, “separate sets of questionnaires may be provided for initial or intake data and for data obtained during the course of therapy”; fig. 6 shows a current psychological state is determined by a function (a user received data) and a course (a trend).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715